1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    CHRISTOPHER BRIAN KINDER,                           Case No. 3:16-cv-00449-MMD-CBC

7                                       Petitioner,                     ORDER
            v.
8
     ROBERT LEGRAND, et al.,
9
                                    Respondents.
10

11          Good cause appearing, it is ordered that Respondents’ third unopposed motion for

12   enlargement of time (ECF No. 51) is granted. Respondents will have until April 17, 2019,

13   to file a reply to the opposition to the motion to dismiss in this case.

14          DATED THIS 19th day of March 2019.

15

16                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
